CaseCase
     1:18-sw-00341-RMM
          1:18-sw-00341-RMM
                         *SEALED*
                              Document
                                   Document
                                       13 Filed
                                            7 Filed
                                                05/13/21
                                                    12/17/18
                                                         PagePage
                                                              1 of 23
                                                                   1 of 23
CaseCase
     1:18-sw-00341-RMM
          1:18-sw-00341-RMM
                         *SEALED*
                              Document
                                   Document
                                       13 Filed
                                            7 Filed
                                                05/13/21
                                                    12/17/18
                                                         PagePage
                                                              2 of 23
                                                                   2 of 23
CaseCase
     1:18-sw-00341-RMM
          1:18-sw-00341-RMM
                         *SEALED*
                              Document
                                   Document
                                       13 Filed
                                            7 Filed
                                                05/13/21
                                                    12/17/18
                                                         PagePage
                                                              3 of 23
                                                                   3 of 23
CaseCase
     1:18-sw-00341-RMM
          1:18-sw-00341-RMM
                         *SEALED*
                              Document
                                   Document
                                       13 Filed
                                            7 Filed
                                                05/13/21
                                                    12/17/18
                                                         PagePage
                                                              4 of 23
                                                                   4 of 23
CaseCase
     1:18-sw-00341-RMM
          1:18-sw-00341-RMM
                         *SEALED*
                              Document
                                   Document
                                       13 Filed
                                            7 Filed
                                                05/13/21
                                                    12/17/18
                                                         PagePage
                                                              5 of 23
                                                                   5 of 23
CaseCase
     1:18-sw-00341-RMM
          1:18-sw-00341-RMM
                         *SEALED*
                              Document
                                   Document
                                       13 Filed
                                            7 Filed
                                                05/13/21
                                                    12/17/18
                                                         PagePage
                                                              6 of 23
                                                                   6 of 23
CaseCase
     1:18-sw-00341-RMM
          1:18-sw-00341-RMM
                         *SEALED*
                              Document
                                   Document
                                       13 Filed
                                            7 Filed
                                                05/13/21
                                                    12/17/18
                                                         PagePage
                                                              7 of 23
                                                                   7 of 23
CaseCase
     1:18-sw-00341-RMM
          1:18-sw-00341-RMM
                         *SEALED*
                              Document
                                   Document
                                       13 Filed
                                            7 Filed
                                                05/13/21
                                                    12/17/18
                                                         PagePage
                                                              8 of 23
                                                                   8 of 23
CaseCase
     1:18-sw-00341-RMM
          1:18-sw-00341-RMM
                         *SEALED*
                              Document
                                   Document
                                       13 Filed
                                            7 Filed
                                                05/13/21
                                                    12/17/18
                                                         PagePage
                                                              9 of 23
                                                                   9 of 23
CaseCase
     1:18-sw-00341-RMM
          1:18-sw-00341-RMM
                         *SEALED*
                              Document
                                   Document
                                       13 Filed
                                            7 Filed
                                                05/13/21
                                                    12/17/18
                                                         PagePage
                                                              10 of10
                                                                    23of 23
CaseCase
     1:18-sw-00341-RMM
          1:18-sw-00341-RMM
                         *SEALED*
                              Document
                                   Document
                                       13 Filed
                                            7 Filed
                                                05/13/21
                                                    12/17/18
                                                         PagePage
                                                              11 of11
                                                                    23of 23
Case 1:18-sw-00341-RMM Document 13 Filed 05/13/21 Page 12 of 23
Case 1:18-sw-00341-RMM Document 13 Filed 05/13/21 Page 13 of 23
Case 1:18-sw-00341-RMM Document 13 Filed 05/13/21 Page 14 of 23
Case 1:18-sw-00341-RMM Document 13 Filed 05/13/21 Page 15 of 23
Case 1:18-sw-00341-RMM Document 13 Filed 05/13/21 Page 16 of 23
Case 1:18-sw-00341-RMM Document 13 Filed 05/13/21 Page 17 of 23
Case 1:18-sw-00341-RMM Document 13 Filed 05/13/21 Page 18 of 23
Case 1:18-sw-00341-RMM Document 13 Filed 05/13/21 Page 19 of 23
Case 1:18-sw-00341-RMM Document 13 Filed 05/13/21 Page 20 of 23
Case 1:18-sw-00341-RMM Document 13 Filed 05/13/21 Page 21 of 23
CaseCase
     1:18-sw-00341-RMM
          1:18-sw-00341-RMM
                         *SEALED*
                              Document
                                   Document
                                       13 Filed
                                            7 Filed
                                                05/13/21
                                                    12/17/18
                                                         PagePage
                                                              22 of22
                                                                    23of 23
CaseCase
     1:18-sw-00341-RMM
          1:18-sw-00341-RMM
                         *SEALED*
                              Document
                                   Document
                                       13 Filed
                                            7 Filed
                                                05/13/21
                                                    12/17/18
                                                         PagePage
                                                              23 of23
                                                                    23of 23
